PER CURIAM.
The affidavit upon which the order for examination of the debtor was granted was made by the plaintiff’s attorney, and was based entirely upon information and belief as to the jurisdictional fact that the debtor has property. Neither the sources of the information nor the grounds of the belief were stated. The affidavit was therefore clearly insufficient, and the order should have been vacated upon motion. Matter of Garcia v. Morris, 51 Misc. Rep. 592, 101 N. Y. Supp. 253.
The order appealed from is reversed, with $10 costs and disbursements, and motion to set aside order for examination of defendant granted with $10 costs.